Citation Nr: 1634839	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-36 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to September 1977.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  Additionally, in January 2012, he testified at a travel Board hearing before the undersigned.  Transcripts of these hearings are of record.

An April 29, 2014 Board decision denied the Veteran's application to reopen a claim of entitlement to service connection for schizophrenia.  In August 2015 the United States Court of Appeals for Veterans Claim's (Court) issued a Memorandum Decision that vacated the Board's April 2014 decision.

In June 2006 correspondence the Veteran's representative waived initial RO consideration of evidence submitted subsequent to the last RO adjudication.


FINDINGS OF FACT

1.  In October 2007 the Board denied the Veteran's claim of service connection for schizophrenia.

2.  The evidence received since the Board's October 2007 decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for schizophrenia.

3.  A private psychiatrist has linked the onset of the Veteran's schizophrenia to his military service.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision that denied the claim of entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen and grant the Veteran's schizophrenia service connection claim, any deficiency as to VA's duties to notify and assist is rendered moot.

New and Material

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

An October 2007 Board decision denied entitlement to service connection for schizophrenia.  The Veteran did not appeal the Board's decision, and it became final.  In April 2009, the Veteran requested that his claim be reopened, and in August 2009 the RO denied the claim, as did the Board in April 2014.

Evidence added to the claims file subsequent to the October 2007 Board decision includes a June 2016 opinion letter from the Veteran's private psychiatrist (MC, MD) stating that the Veteran's schizophrenia had its onset during his active service.  The Board finds that Dr. C's June 2016 opinion pertains to an unestablished fact necessary to substantiate the claim (a nexus to service) and raises a reasonable possibility of substantiating the claim.  On this basis, the Board finds that new and material evidence has been received to reopen the schizophrenia claim.

Merits

Applicable Law

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a psychosis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

In October 2001 the Veteran sought compensation for schizophrenia, asserting that he began hearing voices while serving in Germany after witnessing the aftermath of an automobile accident.  At his January 2012 Board hearing the Veteran attributed the beginning of his psychiatric problems to head trauma he incurred during service.

Service treatment records reveal that in July 1977 the Veteran sought treatment after he was hit in the mouth.  The Veteran's service treatment records are otherwise negative for any complaints, diagnosis, or treatment of a psychiatric disorder.

In August 1980 and from July to August 1981, the Veteran was hospitalized at a VA medical center for treatment of chronic schizophrenia.

An August 2009 VA examiner determined that the Veteran's schizophrenia was not related to service.  The examiner noted that the service treatment records did not show the presence of psychiatric symptoms following the injury in 1977, and further noted that the Veteran's first hospitalization for schizophrenia was 1980.

An August 2008 CT scan report noted that there was no significant intracranial abnormality.

In a June 2016 letter a private psychiatrist (MC, MD) stated that the Veteran's symptoms of schizophrenia began while the Veteran was on active duty and have continued through the present.  In the letter, Dr. C provided an extensive review of the Veteran's medical records and history and provided a rationale for his conclusion.  The June 2016 opinion contained numerous references to the Veteran's medical records and was supported by references to medical literature.  Dr. C stated that he had both interviewed the Veteran and performed a contemporaneous mental status examination.  Dr. C noted that the Veteran's psychosis was not related to head trauma and was not associated with a motor vehicle accident.  Instead, opined Dr. C, the Veteran simply developed a psychosis during active service and had attempted to mitigate the symptoms of the psychosis with drugs.  Dr. C also stated that the Veteran had undergone a profound behavioral change during service, a change that had further demonstrated, according to Dr. C, the presence of a psychosis during active service.  In the same manner, the letter from Dr. C also contained an explanation for the lack of psychiatric treatment for the three years subsequent to service (1977-1980), which Dr. C indicated did not indicate the lack of a psychiatric disability.  Dr. C noted that the Veteran had clearly manifested the severity of his schizophrenia after his active service, and this was "attested to by his sisters who knew him all of his life."  Dr. C also stressed that the Veteran's use of drugs after service was a common occurrence of those with a psychosis.

The Board observes that the opinion from Dr. C is probative and persuasive because it took into consideration the Veteran's medical records and history and contained a well-reasoned supporting rationale.  Dr. C's statement that the Veteran had a change in behavior during service and shortly thereafter appears to be supported by May 2016 letters from the Veteran's sisters.  While an August 2009 VA examiner provided a negative opinion, the medical nexus opinions in this case are at least in equipoise, and reasonable doubt is resolved in the Veteran's favor, and service connection for schizophrenia is warranted.


ORDER

New and material evidence having been received to reopen the claim of service connection for schizophrenia, the claim is reopened.  

Service connection for schizophrenia is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


